8 N.Y.2d 916 (1960)
In the Matter of George P. Halperin et al., Respondents-Appellants,
v.
Joseph J. Caputa, as State Rent Administrator, Appellant-Respondent. 969 Realty Company, Intervenor-Appellant-Respondent.
Court of Appeals of the State of New York.
Argued May 25, 1960.
Decided June 10, 1960.
Emory Gardiner and Harold Zucker for appellant-respondent.
Arthur Karger and Robert S. Fougner for intervenor-appellant-respondent.
Lewis M. Isaacs, Jr., Raymond E. Burdick and Murray Schwartz for respondents-appellants.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, BURKE and FOSTER. Judge VAN VOORHIS dissents and votes to reverse and to reinstate the order of Special Term.
Order affirmed, without costs; no opinion.